Title: From George Washington to Christopher Ellery, 8 March 1781
From: Washington, George
To: Ellery, Christopher


                  
                     To— Christr Ellery, William Channing Wm Taggart & Soln Southwick Esqr.
                     Gentn
                     New Port 8th March 1781
                  
                  Among the distinguished honors which have a claim to my gratitude since my arrival I have seen with peculiar satisfaction those effusions of esteem and attachment which have manifested themselves in the Citizens of this antient Town.  My happiness is complete in a moment that unites the expressions of their sentiments for me with their suffrages in favor of our Allies.
                  The conduct of the French Army and Fleet, of which the Inhabitants testify so grateful and so affectionate a sense, at the same time that it evinces the Wisdom of the Commanders and the discipline of the Troops, is a new proof of the magnanimity of the Nation.  It is a further demonstration of that generous zeal & concern for the happiness of America which brought them to our assistance—a happy presage of future harmony— a pleasing evidence that an entercourse between the two Nations will more & more cement the union by the solid and lasting ties of mutual affection.
                  I sincerely sympathize with you Gentlemen in lamenting the depredations suffered by this Town while in possession of the Enemy and heartily join you in those liberal wishes the accomplishment of which would soon more than restore it to its former flourishing condition.
                  Accept my acknoledgements for the polite and obliging manner in which you have been pleased to communicate to me the sentiments of your fellow citizens and the assurances of my warmest esteem for them and for you personally.
                  
                     Go: Washington
                  
               